Exhibit 10.10

EXECUTION VERSION

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of January 30, 2012 (as amended, modified, restated
and/or supplemented from time to time, this “Agreement”), made by each of the
undersigned pledgors (each, a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 30 hereof, the “Pledgors”) in
favor of Wilmington Trust, National Association, as Collateral Agent (together
with any successor Collateral Agent, the “Pledgee”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Loan Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Wilmington Trust, National Association, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”)
for the Lenders, have entered into a Second Lien Loan Agreement, dated as of the
date hereof (as amended, modified, restated and/or supplemented from time to
time, the “Loan Agreement”), providing for the making and continuation of Loans
to the Borrower, all as contemplated therein (the Lenders, the Administrative
Agent and the Pledgee are herein called the “Secured Creditors”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

WHEREAS, it is a condition precedent to the making (or deemed making) and
continuation of Loans to the Borrower under the Loan Agreement that each Pledgor
shall have executed and delivered to the Pledgee this Agreement;

WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
conditions described in the preceding paragraph; and

WHEREAS, each Pledgor will obtain benefits from the incurrence (or deemed
incurrence) and continuation of Loans by the Borrower under the Loan Agreement
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce the Lenders to make
(or be deemed to have made) and continue Loans to the Borrower.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full, prompt and complete payment when due (whether at stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues on or after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), fees, costs and
indemnities) of such Pledgor owing to the Secured Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with,
each Credit Document to which such Pledgor is a party (including, in the case of
each Pledgor that is a Subsidiary Guarantor, all such obligations, liabilities
and indebtedness of such Pledgor under the Subsidiaries Guaranties) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in each such Credit Document;

(ii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Pledgee of its rights hereunder, together with reasonable attorneys’ fees
and court costs;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11 of this Agreement;

(v) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such; and

(vi) any and all other debts, liabilities and reimbursement obligations,
indemnity obligations and other obligations for monetary amounts, fees,
expenses, costs or other sums (including reasonable attorneys’ fees and costs)
chargeable to any Credit Party under or pursuant to any of the Credit Documents.

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2. DEFINITIONS; INTERPRETATION. (a) Unless otherwise defined herein, all
capitalized terms used herein and defined in the Loan Agreement shall be used
herein as therein defined. Reference to singular terms shall include the plural
and vice versa.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Event of Default” shall mean any Event of Default under, and as defined in, the
Loan Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company organized under the laws of a jurisdiction other than the
United States or any State thereof or the District of Columbia that, in any such
case, is treated as a corporation or an association taxable as a corporation for
U.S. federal income tax purposes.

“First Priority Representative” shall have the meaning given such term in the
Lee Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as
applicable.

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company that is a Subsidiary of such Pledgor.

“Loan Agreement” shall have the meaning set forth in the recitals hereto.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership that is a Subsidiary of such Pledgor.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Pulitzer Pledgor” shall mean any Pledgor that is a Pulitzer Entity.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Required Secured Creditors” shall mean the Required Lenders (or such other
Lenders (or number or percentage thereof) as shall be necessary under
Section 13.12(a) of the Loan Agreement).

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

“Secured Debt Agreements” shall mean and includes (x) this Agreement and (y) the
other Credit Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security” and “Securities” shall have the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock at anytime owned by any Pledgor of any Domestic Corporation that is a
Subsidiary of such Pledgor and (y) with respect to corporations not Domestic
Corporations (each, a “Foreign Corporation”), all of the issued and outstanding
shares of capital stock at any time owned by any Pledgor of any Foreign
Corporation that is a Subsidiary of such Pledgor.

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a) all Stock owned or held by such Pledgor from time to time and all options
and warrants owned by such Pledgor from time to time to purchase Stock;

(b) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired,

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(c) all Partnership Interests owned by such Pledgor from time to time and all of
its right, title and interest in each partnership to which each such Partnership
Interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D) all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all other Investment Property that constitutes Equity Interests of a Person
that is a Subsidiary of a Pledgor; and

(e) all Proceeds, rents, issues, profits, returns, income, allocations and of
and from any and all of the foregoing;

provided that (x) except in the circumstances and to the extent provided by
Section 9.15 of the Loan Agreement (in which case this clause (x) shall no
longer be applicable), no Pledgor shall be

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

required at any time to pledge hereunder more than 66- 2/3% of the total
combined voting power of all classes of Voting Equity Interests of any Exempted
Foreign Entity, (y) each Pledgor shall be required to pledge hereunder 100% of
the Non-Voting Equity Interests of each Exempted Foreign Entity at any time and
from time to time acquired by such Pledgor, which Non-Voting Equity Interests
shall not be subject to the limitations described in preceding clause (x) and
(z) no Pledgor shall be required at any time to pledge hereunder any equity
interests in any Excluded TNI Assets.

Notwithstanding anything in this Agreement to the contrary, it is the
understanding of the parties that the Liens pledged pursuant to this Section 3.1
shall, (x) with respect to any such Liens granted in any Collateral comprising
Common Collateral (as defined in the Lee Intercreditor Agreement), prior to the
First Priority Obligations Payment Date (as defined in the Lee Intercreditor
Agreement), be subject and subordinate to the First Priority Lien (as defined in
the Lee Intercreditor Agreement) on such Collateral pursuant to the terms of the
Lee Intercreditor Agreement and (y) with respect to any such Liens granted in
any Collateral comprising Common Collateral (as defined in the Pulitzer
Intercreditor Agreement), prior to the First Priority Obligations Payment Date
(as defined in the Pulitzer Intercreditor Agreement), be subject and subordinate
to the First Priority Lien (as defined in the Pulitzer Intercreditor Agreement)
on such Collateral pursuant to the terms of the Pulitzer Intercreditor
Agreement.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 10 days after it obtains such Collateral) for the benefit of the
Pledgee and the other Secured Creditors (subject to the provisions of
Section 3.6 below):

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee.
endorsed to the Pledgee or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee an agreement for
the benefit of the Pledgee, and the other Secured Creditors substantially in the
form of Annex G hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

Corporation or Securities Intermediary (including a Federal Reserve Bank,
Participants Trust Company or The Depository Trust Company), such Pledgor shall
promptly notify the Pledgee thereof and shall promptly take (x) all actions
required (i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC) and (y) such other actions as the Pledgee
deems necessary or desirable to effect the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, such Pledgor shall follow the procedure set forth in Section 3.2(a)(i)
hereof, and (2) if such Partnership Interest or Limited Liability Company
Interest is not represented by a certificate or is not a Security for purposes
of the UCC, such Pledgor shall follow the procedure set forth in
Section 3.2(a)(ii) hereof; and

(v) with respect to cash proceeds from any of the Collateral, (i) establishment
by the Pledgee of a cash account in the name of such Pledgor over which the
Pledgee, shall have “control” within the meaning of the UCC and at any time any
Default or Event of Default is in existence no withdrawals or transfers may be
made therefrom by any Person except with the prior written consent of the
Pledgee and (ii) deposit of such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the UCC as in effect in the various relevant
States, covering all Collateral hereunder (with the form of such financing
statements to be satisfactory to the Pledgee), to be filed in the relevant
filing offices so that at all times the Pledgee’s security interest in all
Investment Property and other Collateral which can be perfected by the filing of
such financing statements (in each case to the maximum extent perfection by
filing may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected.

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

time after the date hereof, (i) such Collateral shall automatically (and without
any further action being required to be taken) be subject to the pledge and
security interests created pursuant to Section 3.1 hereof and, furthermore, such
Pledgor will thereafter take (or cause to be taken) all action (as promptly as
practicable and, in any event, within 10 days after it obtains such Collateral)
with respect to such Collateral in accordance with the procedures set forth in
Section 3.2 hereof, and will promptly thereafter deliver to the Pledgee (i) a
certificate executed by an authorized officer of such Pledgor describing such
Collateral and certifying that the same has been duly pledged in favor of the
Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) supplements to Annexes A through F hereto as are necessary to cause such
Annexes to be complete and accurate at such time. Without limiting the
foregoing, each Pledgor shall be required to pledge hereunder the Equity
Interests of any Exempted Foreign Entity at any time and from time to time after
the date hereof acquired by such Pledgor, provided that (x) except in the
circumstances and to the extent provided by Section 9.15 of the Loan Agreement
(in which case this clause (x) shall no longer be applicable), no Pledgor shall
be required at any time to pledge hereunder more than 66- 2/3% of the total
combined voting power of all classes of Voting Equity Interests of any Exempted
Foreign Entity and (y) each Pledgor shall be required to pledge hereunder 100%
of the Non-Voting Equity Interests of each Exempted Foreign Entity at any time
and from time to time acquired by such Pledgor.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this sentence constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Limited Liability
Company Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex D hereto; (v) each such Limited
Liability Company Interest referenced in clause (iv) of this paragraph
constitutes that percentage of the issued and outstanding equity interest of the
issuing Person as set forth in Annex D hereto; (vi) the Partnership Interests
held by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vii) each such Partnership Interest referenced in
clause (vi) of this paragraph constitutes that percentage or portion of the
entire Partnership Interest of the relevant partnership as set forth in Annex E
hereto; (viii) the exact address of the chief executive office of such Pledgor
is listed on Annex F hereto; (ix) such Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes C through E hereto for such Pledgor; and (x) on
the date hereof, such Pledgor owns no other Stock, Limited Liability Company
Interests or Partnership Interests. Each Pulitzer Pledgor represents and
warrants that on the date hereof all information with respect to the Collateral
of such Pulitzer Pledgor set forth in any schedule, certificate or other writing
at any time furnished by such Pledgor to the Pledgee or any Secured Creditor,
and all other written information at any time furnished by such Pledgor to the
Pledgee or any Secured Creditor, is and shall be true and correct in all
material respects as of the date furnished.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

3.6 Bailee for Perfection. Notwithstanding anything herein to the contrary,
subject to the terms of the Lee Intercreditor Agreement or the Pulitzer
Intercreditor Agreement, as applicable, and until (but not after) the First
Priority Obligations Payment Date (as defined in the Lee Intercreditor Agreement
or the Pulitzer Intercreditor Agreement, as applicable), (i) the requirements of
this Agreement to endorse, assign or deliver Collateral to the Pledgee or to
provide the Pledgee “control” (within the meaning of the UCC) over the
Collateral shall be deemed satisfied by endorsement, assignment or delivery of
such Collateral to the applicable First Priority Representative or by exercise
of control over such Collateral by such First Priority Representative, in each
case as bailee and agent for the Pledgee pursuant to Section 2.3(c) of the Lee
Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as applicable,
and (ii) any endorsement, assignment or delivery of Collateral to the First
Priority Representative as bailee and agent for the Pledgee pursuant to
Section 2.3(c) of the Lee Intercreditor Agreement or the Pulitzer Intercreditor
Agreement, as applicable, shall be deemed an endorsement, assignment or delivery
to, or control by, the Pledgee for all purposes hereunder.

3.7 Consent to Pledge and Waiver of Certain Partnership and Operating Agreement
Provisions. Each Pulitzer Pledgor irrevocably (i) consents to (a) the pledge of
all limited liability company interests of each Pulitzer Entity that is a
limited liability company and all partnership interests of each Pulitzer Entity
that is a partnership or limited partnership which are being pledged hereunder
by such Pulitzer Pledgor and each of the other Pulitzer Pledgors that is a
member or partner of such Pulitzer Entity and the pledge of all rights in
respect thereof (including all economic, voting and membership rights) and
(b) the Collateral Agent and/or any of its transferees becoming full voting
members of any limited liability company or partner in any partnership or
limited partnership in which such Pulitzer Pledgor has an interest upon any
foreclosure or exercise of remedies by the Collateral Agent in respect of such
pledged interests and rights without any further action or consent by such
Pulitzer Pledgor and the Collateral Agent or such transferee shall succeed to
all of such Pulitzer Pledgor’s rights and interests under the relevant
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation or limited liability company agreement (or
equivalent organizational documents), as the case may be, of such limited
liability company, partnership or limited partnership, and (ii) waives any and
all provisions of the partnership agreements and operating agreements of each
Pulitzer Entity (as applicable) that (a) prohibit, restrict, condition or
otherwise affect the grant hereunder of any Lien on any of the Collateral
applicable to the Pulitzer Entities or any enforcement action which may be taken
in respect of any such Lien or the transfer of the Collateral applicable to the
Pulitzer Entities by the Collateral Agent or any of its transferees, (b) would
operate to limit or restrict the ability of the Collateral Agent or any of its
transferees from becoming a full voting member of the partnership or limited
liability company, as the case may be, or (c) otherwise conflict with the terms
of this Agreement.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default and the Pledgee shall instruct
the

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

Pledgors otherwise (in writing), each Pledgor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Collateral owned by
it, and to give consents, waivers or ratifications in respect thereof; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken which would violate, result in
a breach of any covenant contained in, or be inconsistent with any of the terms
of any Secured Debt Agreement, or which could reasonably be expected to have the
effect of impairing the value of the Collateral or any part thereof or the
position or interests of the Pledgee or any other Secured Creditor in the
Collateral, unless expressly permitted by the terms of the Secured Debt
Agreements. All such rights of each Pledgor to vote and to give consents,
waivers and ratifications shall cease in case an Event of Default has occurred
and is continuing and the Pledgee has notified the Pledgors (in writing) that
such rights have ceased, and Section 7 hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor. The Pledgee, in each case subject to the
applicable Intercreditor Agreement, shall be entitled to receive directly, and
to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement, any Intercreditor Agreement, any other Secured Debt
Agreement, Section 11 of the Loan Agreement or by law) for the protection and
enforcement of its rights in respect of the Collateral, and the Pledgee shall be
entitled to exercise all the rights and remedies of a secured party under the
UCC as in effect in any relevant jurisdiction and also shall be entitled,
without limitation, to exercise the following rights, which each Pledgor hereby
agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);

(iv) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

(v) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all accounts
described in Section 3.2(a)(v) hereof and to apply such cash and other
Collateral to the payment of any and all Obligations.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement, each Intercreditor Agreement or in any
other Secured Debt Agreement, or now or hereafter existing at law or in equity
or by statute shall be cumulative and concurrent and shall be in addition to
every other such right, power or remedy. The exercise or beginning of the
exercise by the Pledgee or any other Secured Creditor of any one or more of the
rights, powers or remedies provided for in this Agreement or any other Secured
Debt Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
or any other Secured Creditor of all such other rights, powers or remedies, and
no failure or delay on the part of the Pledgee or any other Secured Creditor to
exercise any such right, power or remedy shall operate as a waiver thereof. No
notice to or demand on any Pledgor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Pledgee or any other Secured Creditor to any
other or further action in any circumstances without notice or demand. The
Secured Creditors agree that, other than as provided in the applicable
Intercreditor Agreement, this Agreement may be enforced only by the action of
the Pledgee, in each case, acting upon the instructions of the Required Secured
Creditors, and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or to realize upon the security
to be granted hereby, it being understood and agreed that such rights and
remedies may be exercised by the Pledgee for the benefit of the Secured
Creditors upon the terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) Subject to the terms of the applicable
Intercreditor Agreement with respect to Common Collateral (as defined in the
applicable Intercreditor Agreement), all monies collected by the Pledgee
pursuant to the terms of this Agreement upon any sale or other disposition of
Collateral, together with all other monies received by the Pledgee hereunder,
shall be applied as provided in Section 13.17 of the Loan Agreement.

(b) All payments required to be made under Section 13.17 of the Loan Agreement
shall be made to the Administrative Agent for the account of the Secured
Creditors.

(c) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

collectively, the “Indemnitees”) from and against any and all obligations,
damages, injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) of whatsoever kind or
nature, and (ii) to reimburse each Indemnitee for all reasonable costs, expenses
and disbursements, including reasonable attorneys’ fees and expenses, in each
case arising out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any obligations, damages, injuries,
penalties, claims, demands, losses, judgments and liabilities (including,
without limitation, liabilities for penalties) or expenses of whatsoever kind or
nature to the extent incurred or arising by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). In no event shall the
Pledgee hereunder be liable, in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction in a
final and non-appealable decision), for any matter or thing in connection with
this Agreement other than to account for monies or other property actually
received by it in accordance with the terms hereof. If and to the extent that
the obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law. The indemnity obligations of each Pledgor contained in this
Section 11 shall continue in full force and effect notwithstanding the full
payment of all the Notes issued under the Loan Agreement, and the payment of all
other Obligations and notwithstanding the discharge thereof.

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

Pledgee or any other Secured Creditor to appear in or defend any action or
proceeding relating to the Collateral to which it is not a party, or to take any
action hereunder or thereunder, or to expend any money or incur any expenses or
perform or discharge any obligation, duty or liability under the Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
(x) financing statements which list the Collateral specifically and/or “all
assets” as collateral and (y) “in lieu of” financing statements) without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder or thereunder.

(b) Each Pledgor hereby constitutes and appoints the Pledgee, its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement (and subject to the Lee Intercreditor Agreement or the Pulitzer
Intercreditor Agreement, as applicable) all items of the Collateral at any time
received under this Agreement. It is expressly understood, acknowledged and
agreed by each Secured Creditor that by accepting the benefits of this Agreement
each such Secured Creditor acknowledges and agrees that the obligations of the
Pledgee as holder of the Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement, the Intercreditor Agreements and in
Section 12 of the Loan Agreement. The Pledgee shall act hereunder on the terms
and conditions set forth herein and in Section 12 of the Loan Agreement.

15. TRANSFER BY THE PLEDGORS. Except as permitted by the Loan Agreement, no
Pledgor will sell or otherwise dispose of, grant any option with respect to, or
mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral and that it has sufficient interest in all of
its Collateral in which a security interest is purported to be created hereunder
for such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and any other Permitted Liens and Permitted Encumbrances);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor, (c) the perfection or
enforceability of the Pledgee’s security interest in such Pledgor’s Collateral
or (d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Pledgee of any of its rights or remedies provided
herein;

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to this Agreement or any other Security Document) upon any
of the properties or assets of such Pledgor or any of its Subsidiaries pursuant
to the terms of any indenture, lease, mortgage, deed of trust, credit agreement,
loan agreement or any other material agreement, contract or other instrument to
which such Pledgor or any of its Subsidiaries is a party or is otherwise bound,
or by which it or any of its properties or assets is bound

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

or to which it may be subject; or (iii) will violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation or limited liability company agreement (or
equivalent organizational documents), as the case may be, of such Pledgor or any
of its Subsidiaries;

(vi) all of such Pledgor’s Collateral has been duly and validly issued, is fully
paid and non-assessable and is subject to no options to purchase or similar
rights;

(vii) the pledge, collateral assignment and delivery to the Pledgee (subject to
Section 3.6 above) of such Pledgor’s Collateral consisting of Certificated
Securities pursuant to this Agreement creates a valid and perfected security
interest in such Certificated Securities and the Proceeds thereof, subject to no
prior Lien or encumbrance or to any agreement purporting to grant to any third
party a Lien or encumbrance on the property or assets of such Pledgor (other
than Permitted Liens and Permitted Encumbrances) which would include the
Securities and the Pledgee is entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral, in
each case subject to the provisions of the applicable Intercreditor Agreement;
and

(viii) subject to Section 3.6 above, “control” (as defined in Section 8-106 of
the UCC) has been obtained by the Pledgee, over all of such Pledgor’s Collateral
consisting of Securities with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, except to the extent that the obligation
of the applicable Pledgor to provide the Pledgee with “control” of such
Collateral has not yet arisen under this Agreement; provided that in the case of
the Pledgee obtaining “control” over Collateral consisting of a Security
Entitlement, such Pledgor shall have taken all steps in its control so that the
Pledgee obtains “control” over such Security Entitlement.

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of each Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization),

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

its status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, or
its organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Pledgee not less than 15 days’ (or, in the case of any Pulitzer Pledgor, 30
days’) prior written notice of each change to the information listed on Annex A
(as adjusted for any subsequent changes thereto previously made in accordance
with this sentence), together with a supplement to Annex A which shall correct
all information contained therein for such Pledgor, and (ii) in connection with
such change or changes, it shall have taken all action reasonably requested by
the Pledgee to maintain the security interests of the Pledgee in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that any Pledgor does not have an
organizational identification number on the date hereof and later obtains one,
such Pledgor shall promptly thereafter deliver a notification of the Pledgee of
such organizational identification number and shall take all actions reasonably
satisfactory to the Pledgee to the extent necessary to maintain the security
interest of the Pledgee in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20
hereof), including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

receiver, or by any court, in any such proceeding, whether or not such Pledgor
shall have notice or knowledge of any of the foregoing.

19. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral, such Pledgor as
soon as practicable and at its expense will use its best efforts to cause such
registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral, including, without limitation, registration
under the Securities Act, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements; provided, that the Pledgee shall furnish to such Pledgor such
information regarding the Pledgee as such Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. Each Pledgor will cause the Pledgee to be kept reasonably advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Pledgee such
number of prospectuses, offering circulars and other documents incident thereto
as the Pledgee from time to time may reasonably request, and will indemnify, to
the extent permitted by law, the Pledgee and all other Secured Creditors
participating in the distribution of such Collateral against all claims, losses,
damages and liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same may have been
caused by an untrue statement or omission based upon information furnished in
writing to such Pledgor by the Pledgee or such other Secured Creditor expressly
for use therein.

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral pursuant to Section 7 hereof, and such
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Securities Act, as then in effect, the
Pledgee may, in its sole and absolute discretion and in accordance with the
applicable Intercreditor Agreement, sell such Collateral or part thereof by
private sale in such manner and under such circumstances as the Pledgee may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion and in accordance
with the applicable Intercreditor Agreement, may in good faith deem reasonable
under the circumstances,

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

20. TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Loan Agreement shall have been terminated and
no Note is outstanding (and all Loans have been paid in full in cash), and all
other Obligations (other than indemnities described in Section 11 hereof and
described in Section 13.01 of the Loan Agreement, in each case which are not
then due and payable) then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (I) (x) at any time prior to the
Termination Date, in connection with a sale or disposition permitted by
Section 10.02 of the Loan Agreement or is otherwise released at the direction of
the Required Lenders (or such other Lenders (or number or percentage thereof) as
shall be necessary under Section 13.12(a) of the Loan Agreement) or (y) at any
time thereafter, to the extent permitted by the other Secured Debt Agreements,
and in the case of clauses (x) and (y), the proceeds of such sale or disposition
(or from such release) are applied in accordance with the terms of the Loan
Agreement or such other Secured Debt Agreement, as the case may be, to the
extent required to be so applied, or (II) pursuant to a Joint-Venture
Transaction in accordance with the terms of the Loan Agreement, the Pledgee, at
the request and expense of such Pledgor, will duly release from the security
interest created hereby, or in the case of a Joint-Venture Transaction, the
security interests created hereby shall be automatically released (and, in each
case, will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or released and as may be in the possession of the Pledgee (or, in
the case of Collateral held by any sub-agent designated pursuant to Section 4
hereto, such sub-agent) and has not theretofore been released pursuant to this
Agreement.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an Authorized Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 20(a) or
(b) hereof. If reasonably requested by the Pledgee (although the Pledgee shall
have no obligation to make any such request), the relevant Pledgor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the Pledgee)
to the effect set forth in the immediately preceding sentence.

(d) Upon the occurrence of the Termination Date, the Pledgors shall be
automatically released from this Agreement and all security interests created
hereunder shall be released automatically without further action on the part of
the Pledgee and this Agreement shall, as to each Pledgor, terminate, and have no
further force or effect (provided that all indemnitees set forth herein,
including, without limitation, in Section 11 hereof shall survive any such
termination).

(e) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Pledgee in good faith believes to be in accordance with) this Section 20.

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

 

  (a) if to any Pledgor, at its address set forth opposite its signature below;

 

  (b) if to the Pledgee, at:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Josh James

Tel.: (612) 217-5637

Fax: (612) 217-5651

Email: jjames@WilmingtonTrust.com

(c) if to any Secured Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Loan Agreement, or (y) at
such address as such Secured Creditor shall have specified in the Loan
Agreement;

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 30 and 32 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Pledgor
directly affected thereby (it being understood that the addition or release of
any Pledgor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Pledgor other than the Pledgor so added or released)
and the Pledgee (with the written consent of the Required Secured Creditors).

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement, the Intercreditor Agreements and the other Secured Debt Agreements
regardless of any investigation made by the Secured Creditors or on their
behalf.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein, in the Lee
Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as applicable,
and in the other Secured Debt Agreements and otherwise in writing in connection
herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Loan Agreement, any Intercreditor
Agreement or any other Secured Debt Agreement, shall become a Pledgor hereunder
by (x) executing a counterpart hereof and delivering same to the Pledgee or
executing a joinder agreement and delivering same to the Pledgee, in each case
as may be required by (and in form and substance satisfactory to) the Pledgee,
(y) delivering supplements to Annexes A through F, hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Pledgee and with all documents and actions required above to be taken to the
reasonable satisfaction of the Pledgee.

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a Person
other than a Credit Party) in a transaction permitted pursuant to the Loan
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the Equity Interests in such Pledgor for purposes
of this Section), and the Pledgee is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it. At any
time that the Borrower desires that a Pledgor be released from this Agreement as
provided in this Section 32, the Borrower shall deliver to the Pledgee a
certificate signed by an Authorized Officer of the Borrower stating that the
release of such Pledgor is permitted pursuant to this Section 32. If requested
by Pledgee (although the Pledgee shall have no obligation to make any such
request), the Borrower shall furnish legal opinions (from counsel acceptable to
the Pledgee) to the effect set forth in the immediately preceding sentence. The
Pledgee shall have no liability

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

whatsoever to any other Secured Creditor as a result of the release of any
Pledgor by it in accordance with, or which it believes in good faith to be in
accordance with, this Section 32.

33. INTERCREDITOR AGREEMENTS. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by the Pledgee hereunder in respect of
Common Collateral (as defined in the Lee Intercreditor Agreement) or Common
Collateral (as defined in the Pulitzer Intercreditor Agreement) shall be subject
to the provisions of the Lee Intercreditor Agreement and the Pulitzer
Intercreditor Agreement, respectively. In the event of any conflict between the
terms of the Lee Intercreditor Agreement (with respect to Common Collateral (as
defined therein)) or the Pulitzer Intercreditor Agreement (with respect to
Common Collateral (as defined therein)) and this Agreement, the terms of the Lee
First Lien Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as
applicable, shall govern and control.

* * * *

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written. Address:

 

201 North Harrison Street, Suite 600     LEE ENTERPRISES, INCORPORATED,
Davenport, Iowa 52801     as a Pledgor Attention: Chief Financial Officer      
Tel: (563) 383-2179     By:     Fax: (563) 327-2600       Title: c/o Lee
Enterprises, Incorporated       201 North Harrison Street, Suite 600      
Davenport, Iowa 52801       Attention: Chief Financial Officer       Tel:
(563) 383-2179       Fax: (563) 327-2600      

 

[Signature page to Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing Member   By:      
Name:   Carl G. Schmidt   Title:   Treasurer Address for Notices: St. Louis
Post-Dispatch LLC 201 N. Harrison Street, Suite 600 Davenport, IA 52801
Attention: Vice President, Chief Financial Officer and Treasurer Telephone:
563-383-2179 Facsimile: 563-328-4322 Email: carl.schmidt@lee.net With copy to:
Lane & Waterman LLP         220 N. Main St., Suite 600         Davenport, IA
52801         Attention: C. D. Waterman III         Telephone: 563-333-6608    
    Facsimile:  563-324-1616         Email:        dwaterman@l-wlaw.com

 

[Signature page to Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

PULITZER INC. By:     Name:   Carl G. Schmidt Title:   Treasurer Address for
Notices: Pulitzer Inc. 201 N. Harrison Street, Suite 600 Davenport, IA 52801
Attention: Vice President, Chief Financial Officer and Treasurer Telephone:
563-383-2179 Facsimile: 563-328-4322 Email: carl.schmidt@lee.net

With copy to:   Lane & Waterman LLP   220 N. Main St., Suite 600   Davenport, IA
52801   Attention: C. D. Waterman III   Telephone: 563-333-6608   Facsimile:
563-324-1616   Email: dwaterman@l-wlaw.com

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

ACCUDATA, INC. FLAGSTAFF PUBLISHING CO. HANFORD SENTINEL INC. INN PARTNERS, L.C.
JOURNAL-STAR PRINTING CO. K. FALLS BASIN PUBLISHING, INC. KAUAI PUBLISHING CO.
LEE CONSOLIDATED HOLDINGS CO. LEE PROCUREMENT SOLUTIONS CO. LEE PUBLICATIONS,
INC. NAPA VALLEY PUBLISHING CO. NIPC, INC. NORTHERN LAKES PUBLISHING CO.
PANTAGRAPH PUBLISHING CO. PULITZER MISSOURI NEWSPAPERS, INC. PULITZER
NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC. PULITZER UTAH NEWSPAPERS, INC.
SANTA MARIA TIMES, INC. SIOUX CITY NEWSPAPERS, INC. SOUTHWESTERN OREGON
PUBLISHING     CO. STAR PUBLISHING COMPANY YNEZ CORPORATION By:     Name:   C.
D. Waterman III Title:   Secretary

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

FAIRGROVE LLC By:  

ST. LOUIS POST-DISPATCH LLC,

Managing Member

      By:       Name:   C. D. Waterman III   Title:   Secretary

 

NVPC LLC By:  

NAPA VALLEY PUBLISHING CO.,

Managing Member

      By:       Name:   C. D. Waterman III   Title:   Secretary

 

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST.

    LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:  

PULITZER INC.,

Managing Member

      By:       Name:   C. D. Waterman III   Title:   Secretary

 

HOMECHOICE, LLC

SHTP LLC

By:  

PULITZER NEWSPAPERS, INC.,

Managing Member

      By:       Name:   C. D. Waterman III   Title:   Secretary

 

[Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

SOPC LLC By:   SOUTHWESTERN OREGON PUBLISHING CO., Managing Member   By:      
Name:   C. D. Waterman III   Title:   Secretary

 

NLPC LLC By:   NORTHERN LAKES PUBLISHING CO., Managing Member   By:       Name:
  C. D. Waterman III   Title:   Secretary

 

HSTAR LLC By:  

PANTAGRAPH PUBLISHING CO.,

Managing Member

  By:       Name:   C. D. Waterman III   Title:   Secretary

 

Address for Notices:

c/o Pulitzer Inc.

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer
and Treasurer

Telephone: 563-383-2179

Facsimile: 563-328-4322

Email: dwaterman@l-wlaw.com

 

With copy to:  

Lane & Waterman LLP

220 N. Main St., Suite 600

Davenport, IA 52801

Attention: C. D. Waterman III

Telephone: 563-333-6608

Facsimile: 563-324-1616

Email: dwaterman@l-wlaw.com

 

[Signature page to Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

 

Accepted and Agreed to:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent and Pledgee

By:       Title:

 

[Signature page to Second Lien Pledge Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal
Name of Each
Pledgor

   Type of
Organization
(or, if the
Pledgor is an
Individual, so
indicate)   Registered
Organization
(Yes/No)    Jurisdiction
of
Organization   

Pledgor’s Location
(for purposes of NY
UCC § 9-307)

   Pledgor’s
Organization
Identification
Number (or,
if it has
none, so
indicate)    Pledgor’s
Federal
Employer
Identification
Number (or,
if it has
none, so
indicate)    


Transmitting
Utility?
(Yes/No)  

Lee Enterprises, Incorporated

   Corporation   Yes    Delaware    201 N. Harrison St. Ste. 600, Davenport, IA
52801    0441410      [redacted]        No   

Journal-Star Printing Co.

   Corporation   Yes    Nebraska    926 P Street, Lincoln, NE 68501    1367163
    
[redacted]
  
    No   

Accudata, Inc.

   Corporation   Yes    Iowa    201 N. Harrison St. Ste. 600, Davenport, IA
52801    152599     
[redacted]
  
    No   

INN PARTNERS, L.C.

   Limited
Liability
Company   Yes    Iowa    1510 47th Ave., Moline, IL 61265    190119     
[redacted]
  
    No   



--------------------------------------------------------------------------------

Annex A

Page 2

 

Exact Legal
Name of Each
Pledgor

   Type of
Organization
(or, if the
Pledgor is an
Individual, so
indicate)   Registered
Organization
(Yes/No)    Jurisdiction of
Organization   

Pledgor’s Location
(for purposes of NY
UCC § 9-307)

   Pledgor’s
Organization
Identification
Number (or,
if it has none,
so indicate)    Pledgor’s
Federal
Employer
Identification
Number (or,
if it has
none, so
indicate)    


Transmitting
Utility?
(Yes/No)  

K. Falls Basin Publishing, Inc.

   Corporation   Yes    Oregon    201 N. Harrison St. Ste. 600, Davenport, IA
52801    165730-16     
[redacted]
  
    No   

Lee Consolidated Holdings Co.

   Corporation   Yes    South Dakota   

507 Main Street, Rapid City, SD

57709

   DB029424     
[redacted]
  
    No   

Lee Publications, Inc.

   Corporation   Yes    Delaware    201 N. Harrison St. Ste. 600, Davenport, IA
52801    0786047     
[redacted]
  
    No   

Lee Procurement Solutions Co.

   Corporation   Yes    Iowa    201 N. Harrison St. Ste. 600, Davenport, IA
52801    24577     
[redacted]
  
    No   

Sioux City Newspapers, Inc.

   Corporation   Yes    Iowa    515 Pavonia Street, Sioux City, IA 51102   
37516     
[redacted]
  
    No   

Pulitzer Inc.

   Corporation   Yes    Delaware    900 N. Tucker Blvd., St. Louis, MO
63101-1099    2900072     
[redacted]
  
    No   



--------------------------------------------------------------------------------

Annex A

Page 3

 

Exact Legal
Name of Each
Pledgor

   Type of
Organization
(or, if the
Pledgor is an
Individual, so
indicate)   Registered
Organization
(Yes/No)    Jurisdiction of
Organization   

Pledgor’s Location
(for purposes of NY
UCC § 9-307)

   Pledgor’s
Organization
Identification
Number (or,
if it has none,
so indicate)    Pledgor’s
Federal
Employer
Identification
Number (or,
if it has
none, so
indicate)    


Transmitting
Utility?
(Yes/No)  

Pulitzer Technologies, Inc.

   Corporation   Yes    Delaware    900 N. Tucker Blvd., St. Louis, MO
63101-1099    3219438      [redacted]        No   

St. Louis Post-Dispatch LLC

   Limited
Liability
Company   Yes    Delaware    900 N. Tucker Blvd., St. Louis, MO 63101-1099   
3211374     
[redacted]
  
    No   

Pulitzer Newspapers, Inc.

   Corporation   Yes    Delaware    900 N. Tucker Blvd., St. Louis, MO
63101-1099    0317323     
[redacted]
  
    No   

Napa Valley Publishing Co.

   Corporation   Yes    Washington    1615 2nd Street, Napa, CA 94559   
601114867     
[redacted]
  
    No   

Northern Lakes Publishing Co.

   Corporation   Yes    Delaware   

201 N. Harrison St. Ste. 600,

Davenport, IA 52801

   2618270     
[redacted]
  
    No   

Pantagraph Publishing Co.

   Corporation   Yes    Delaware    301 W. Washington St., Bloomington, IL 61702
   2062509     
[redacted]
  
    No   

Southwestern Oregon Publishing Co.

   Corporation   Yes    Oregon    350 Commercial Ave., Coos Bay, OR 97420   
101998-18     
[redacted]
  
    No   



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF SUBSIDIARIES

 

Subsidiary Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Journal-Star Printing Co.    100% wholly-owned subsidiary of Lee Enterprises,
Incorporated    Common Stock    Nebraska Accudata, Inc.    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated    Common Stock    Iowa INN
Partners, L.C.    82.46% subsidiary of Accudata, Inc.1    Percentage Membership
Interest    Iowa K. Falls Basin Publishing, Inc. (Inactive)    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated    Common Stock    Oregon Lee
Consolidated Holdings Co.    100% wholly-owned subsidiary of Lee Enterprises,
Incorporated    Common Stock    South Dakota Lee Publications, Inc.    100%
wholly-owned subsidiary of Lee Enterprises, Incorporated   

Class A Common Stock

Class B Common Stock

   Delaware Lee Procurement Solutions Co.    100% wholly-owned subsidiary of Lee
Publications, Inc.    Common Stock    Iowa Sioux City Newspapers, Inc.    100%
wholly-owned subsidiary of Lee Publications, Inc.   

Class A Common Stock

Class B Common Stock

   Iowa Pulitzer Inc.    100% wholly-owned subsidiary of Lee Publications, Inc.
  

Common Stock and

Class B Common Preferred Stock

   Delaware Pulitzer Technologies, Inc.    100% wholly-owned subsidiary of
Pulitzer Inc.    Common Stock    Delaware

 

1 

Remaining equity held by non-affiliate individuals.



--------------------------------------------------------------------------------

Annex B

Page 2

 

Subsidiary Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

St. Louis Post-Dispatch LLC    98.95% subsidiary of Pulitzer Inc.; 1.05%
subsidiary of Pulitzer Technologies, Inc.    Percentage Membership Interest   
Delaware Fairgrove LLC    100% wholly-owned subsidiary of St. Louis
Post-Dispatch LLC    Percentage Membership Interest    Delaware STL Distribution
Services LLC    98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer
Technologies, Inc.    Percentage Membership Interest    Delaware Star Publishing
Company    100% wholly-owned subsidiary of Pulitzer Inc.    Common Stock   
Arizona Suburban Journals of Greater St. Louis LLC    100% wholly-owned
subsidiary of Pulitzer Inc.    Percentage Membership Interest    Delaware
Pulitzer Network Systems LLC    100% wholly-owned subsidiary of Pulitzer Inc.   
Percentage Membership Interest    Delaware Pulitzer Newspapers, Inc.    100%
wholly-owned subsidiary of Pulitzer Inc.    Common Stock    Delaware Flagstaff
Publishing Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Washington Hanford Sentinel Inc.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Washington HomeChoice, LLC   
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Percentage
Membership Interest    Utah Kauai Publishing Co.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Delaware Napa Valley Publishing
Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock
   Washington NVPC LLC    100% wholly-owned subsidiary of Napa Valley Publishing
Co.    Percentage Membership Interest    Delaware NIPC, Inc. f/k/a Northern
Illinois Publishing Co., Inc.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware



--------------------------------------------------------------------------------

Annex B

Page 3

 

Subsidiary Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Northern Lakes Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware NLPC LLC    100% wholly-owned
subsidiary of Northern Lakes Publishing Co.    Percentage Membership Interest   
Delaware Pantagraph Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware HSTAR LLC    100% wholly-owned
subsidiary of Pantagraph Publishing Co.    Percentage Membership Interest   
Delaware Pulitzer Missouri Newspapers, Inc.    100% wholly-owned subsidiary of
Pulitzer Newspapers, Inc.    Common Stock    Delaware Pulitzer Utah Newspapers,
Inc. (Inactive)    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Delaware Santa Maria Times, Inc.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Nevada SHTP LLC    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Percentage Membership
Interest    Delaware Southwestern Oregon Publishing Co.    100% wholly-owned
subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Oregon SOPC LLC   
100% wholly-owned subsidiary of Southwestern Oregon Publishing Co.    Percentage
Membership Interest    Delaware Ynez Corporation    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    California



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.      Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

Journal-Star Printing Co.

   Common      1,000         2         100 %      (i ) 

Accudata, Inc.

   Common      1,000         1         100 %      (i ) 

K. Falls Basin Publishing, Inc.

   Common      666 2/3         7         100 %      (i ) 

Lee Consolidated Holdings Co.

   Common      250         1         100 %      (i ) 

Lee Publications, Inc.

   Class A
Common;      157,149;         1091;         100 %      (i )     Class B
Common   

 

17,415

  

  

 

27

  

    

 

2. Journal-Star Printing Co.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              



--------------------------------------------------------------------------------

Annex C

page 2

 

3. Accudata, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              

 

4. INN Partners, L.C.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

RealMatch, LTD.

   Common      184,236       Not
Indicated    Unknown      (i )              (Less than
50%)   

RealMatch, LTD.

   Common      27,778       Not
Indicated    Unknown      (i )              (Less than
50%)   

 

5. K. Falls Basin Publishing, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              



--------------------------------------------------------------------------------

Annex C

page 3

 

6. Lee Consolidated Holdings Co.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              

 

7. Lee Publications, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.    Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

Lee Procurement Solutions Co.

   Common      50,000       5      100 %      (i ) 

Sioux City Newspapers, Inc.

   Class A
Common;      7272;       16 & 17      100 %      (i )     Class B
Common      7575       8 & 9      100 %   

Pulitzer Inc.

   Common      1,000       3      100 %      (i ) 

 

8. Lee Procurement Solutions Co.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              

 

9. Sioux City Newspapers, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement

None

              



--------------------------------------------------------------------------------

Annex C

page 4

 

10. Pulitzer Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.      Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

Pulitzer Technologies, Inc.

   Common      500         1         100 %      (i ) 

Pulitzer Newspapers, Inc.

   Common      9.3         1         100 %      (i ) 

Star Publishing Company

   Common      50,120         10         100 %      (i ) 

 

11. Pulitzer Newspapers, Inc.

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.      Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

Flagstaff Publishing Co.

   Common      1,875         19         100 %      (i ) 

Hanford Sentinel Inc.

   Common      4,200         23         100 %      (i ) 

Kauai Publishing Co.

   Common      4,300         3         100 %      (i ) 

NIPC, Inc.

   Common      797         3         100 %      (i ) 

Santa Maria Times, Inc.

   Common      4,950         13         100 %      (i ) 

Ynez Corporation

   Common      90         1         100 %      (i ) 

Pulitzer Utah Newspapers, Inc.

   Common      100         1         100 %      (i ) 

Napa Valley Publishing Co.

   Common      8,000         29         100 %      (i ) 

Northern Lakes Publishing Co.

   Common      2,300         3         100 %      (i ) 

Pantagraph Publishing Co.

   Common      100         4         100 %      (i ) 



--------------------------------------------------------------------------------

Annex C

page 5

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares      Certificate
No.      Percentage
Owned     Sub-clause of
Section 3.2(a)
of Pledge
Agreement  

Southwestern Oregon Publishing Co.

   Common      11,960         14         100 %      (i ) 

Pulitzer Missouri Newspapers, Inc.

   Common      48,504         4         100 %      (i ) 



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Lee Enterprises, Incorporated

 

Name of

Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

2. Journal-Star Printing Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

3. Accudata, Inc

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

Inn Partners, L.C.

     LLC         82.46 %      (iv ) 

Community Distribution Partners, LLC

     LLC         50 %      (iv ) 



--------------------------------------------------------------------------------

Annex D

Page 2

 

4. INN Partners, L.C.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

5. K. Falls Basin Publishing Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

6. Lee Consolidated Holdings Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

7. Lee Publications, Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        



--------------------------------------------------------------------------------

Annex D

Page 3

 

8. Lee Procurements Solutions Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

9. Sioux City Newspapers, Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge  Agreement

None

        

 

10. Pulitzer Inc. Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

St. Louis Post-Dispatch LLC

     LLC         100 %      (iv ) 

STL Distribution Services LLC

     LLC         100 %      (iv ) 

Suburban Journals of Greater St. Louis LLC

     LLC         100 %      (iv ) 

Pulitzer Network Systems LLC

     LLC         100 %      (iv ) 

Media Brands, L.L.C.

     LLC         100 %      (iv ) 



--------------------------------------------------------------------------------

Annex D

Page 4

 

11. Pulitzer Newspapers, Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

SHTP LLC

     LLC         100 %      (iv ) 

HomeChoice, LLC

     LLC         100 %      (iv ) 

 

12. St. Louis Post-Dispatch LLC

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

Fairgrove LLC

     LLC         100 %      (iv ) 

 

13. Pulitzer Technologies, Inc.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

STL Distribution Services LLC

     LLC         1.05 %      (iv ) 

St. Louis Post-Dispatch LLC

     LLC         1.05 %      (iv ) 

 

14. Napa Valley Publishing Co



--------------------------------------------------------------------------------

Annex D

Page 5

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

NVPC LLC

     LLC         100 %      (iv ) 

 

15. Northern Lakes Publishing Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

NLPC LLC

     LLC         100 %      (iv ) 

 

16. Pantagraph Publishing Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

HSTAR LLC

     LLC         100 %      (iv ) 

 

17. Southwestern Oregon Publishing Co.

 

Name of
Issuing Limited
Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

SOPC LLC

     LLC         100 %      (iv ) 



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

SCHEDULE OF PARTNERSHIP INTERESTS

 

1. Pulitzer Inc.

 

Name of Issuing Partnership

  

Type of

Interest

  

Percentage

Owned

   Sub-clause of
Section 3.2(a)
of  Pledge Agreement  

Sandler Capital Partners IV, L.P.

   Limited Partnership    Less than 50%      (iv)   

Sandler Capital Partners, IV FTE, L.P.

   Limited Partnership    Less than 50%      (iv)   

Sandler Capital Partners V, L.P.

   Limited Partnership    Less than 50%      (iv)   

Sandler Capital Partners V FTE, L.P.

   Limited Partnership    Less than 50%      (iv)   

Sandler Capital Partners V Germany, L.P.

   Limited Partnership    Less than 50%      (iv)   

21st Century Communications Partners, L.P.

   Limited Partnership    Less than 50%      (iv)   

21st Century Communications T-E Partners, L.P.

   Limited Partnership    Less than 50%      (iv)   

21st Century Communications Foreign Partners, L.P.

   Limited Partnership    Less than 50%      (iv)   

St. Louis Equity Funds, L.P.

   Limited Partnership    Less than 50%      (iv)   



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

  

Address of Chief Executive Office

Lee Enterprises, Incorporated    201 N. Harrison St. Ste. 600, Davenport, IA
52801 Journal-Star Printing Co.    926 P Street, Lincoln, NE 68501 Accudata,
Inc.    201 N. Harrison St. Ste. 600, Davenport, IA 52801 INN PARTNERS, L.C.   
1510 47th Ave., Moline, IL 61265 K. Falls Basin Publishing, Inc.    201 N.
Harrison St. Ste. 600, Davenport, IA 52801 Lee Consolidated Holdings Co.    507
Main Street, Rapid City, SD 57709 Lee Publications, Inc.    201 N. Harrison St.
Ste. 600, Davenport, IA 52801 Lee Procurement Solutions Co.    201 N. Harrison
St. Ste. 600, Davenport, IA 52801 Sioux City Newspapers, Inc.    515 Pavonia
Street, Sioux City, IA 51102 Pulitzer Inc.    900 N. Tucker Blvd., St. Louis, MO
63101-1099 St. Louis Post-Dispatch LLC    900 N. Tucker Blvd., St. Louis, MO
63101-1099 Pulitzer Newspapers, Inc.    404 W. 3700 N., Provo, UT 84604 Pulitzer
Technologies, Inc.    900 N. Tucker Blvd., St. Louis, MO 63101-1099



--------------------------------------------------------------------------------

ANNEX F

Page 2

 

Napa Valley Publishing Co.   1615 2nd Street, Napa, CA 94559 Northern Lakes
Publishing Co.   201 N. Harrison St., Ste. 600, Davenport, IA 52801 Pantagraph
Publishing Co.   301 W. Washington Street, Bloomington, IL 61702 Southwestern
Oregon Publishing Co.   350 Commercial Avenue, Coos Bay, OR 97420



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [             __, 20__], among the undersigned
pledgor (the “Pledgor”), Wilmington Trust, National Association, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
[            ], as the issuer of the Issuer Pledged Interests (as defined below)
(the “Issuer”).

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Wilmington Trust, National Association, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”),
have entered into a Second Lien Loan Agreement, dated as of
[                    ] (as amended, modified, restated and/or supplemented from
time to time, the “Loan Agreement”), providing for the making and continuation
of Loans to the Borrower, all as contemplated therein (the Lenders, the
Administrative Agent and the Pledgee are herein called the “Secured Creditors”),
the Pledgor has or will pledge to the Pledgee for the benefit of the Secured
Creditors (as defined in the Pledge Agreement), and grant a security interest in
favor of the Pledgee for the benefit of the Secured Creditors in, all of the
right, title and interest of the Pledgor in and to any an all [“uncertificated
securities” (as defined in Section 8-102(a)(18) of the Uniform Commercial Code,
as adopted in the State of New York) (“Uncertificated Securities”)] [Partnership
Interests (as defined in the Pledge Agreement)] [Limited Liability Company
Interests (as defined in the Pledge Agreement)], from time to time issued by the
Issuer, whether now existing or hereafter from time to time acquired by the
Pledgor (with all of such [Uncertificated Securities] [Partnership Interests]
[Limited Liability Company Interests] being herein collectively called the
“Issuer Pledged Interests”; and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the



--------------------------------------------------------------------------------

Annex G

Page 2

Issuer Pledged Interests, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Pledgee (and its successors and assigns) or a court of
competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Josh James

Tel.: (612) 217-5637

Fax: (612) 217-5651

Email: jjames@WilmingtonTrust.com

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5 above, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:



--------------------------------------------------------------------------------

Annex G

Page 3

 

  (a) if to the Pledgor, at:

 

    _________________________

    _________________________

    _________________________

    _________________________

    Attention: _________________

    Telephone No.:

    Fax No.:

 

  (b) if to the Pledgee, at the address given in Section 4 hereof;

 

  (c) if to the Issuer, at:

 

    ___________________________________

    ___________________________________

    ___________________________________

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.



--------------------------------------------------------------------------------

Annex G

Page 4

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                                                          ],

        as Pledgor

By       Name:   Title:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Collateral Agent and Pledgee

By       Name:   Title:

 

[                                                                          ],

as the Issuer

By       Name:   Title: